Case 7:19-cv-07577-KMK Document 120 Filed 05/18/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PHARMACYCHECKER.COM LLC,

Plaintiff, Case No.: 7:19-CV-07577-KMK

Vs.
DECLARATION

NATIONAL ASSOCIATION OF BOARDS OF
PHARMACY, ALLIANCE FOR SAFE
ONLINE PHARMACIES, CENTER FOR SAFE
INTERNET PHARMACIES LTD.,
LEGITSCRIPT LLC, and PARNTERSHIP FOR
SAFE MEDICINES, LTD.,

Defendant.

Xx
JOHN HORTON declares under the penalties of perjury pursuant to 28 U.S.C. § 1746 that

 

the following is true and correct:

1. I am over 18 years old and have personal knowledge of the facts stated herein.

2. I am the President and Chief Executive Officer of LegitScript LLC (“LegitScript”),
a named Defendant in the above-referenced matter.

a LegitScript is organized under the laws of the State of Oregon.

4. LegitScript maintains its principal place of business at 818 SW 3% Ave. #353,
Portland, Oregon 97204.

5. LegitScript is not registered as a foreign corporation in the State of New York and
has not ever registered as a foreign corporation in the State of New York.

6. LegitScript does not maintain any offices in the State of New York, and has not
ever maintained any offices in the State of New York.

ab LegitScript currently employs one (1) individual who is a resident of the State of

New York. This employee works remotely as the Director of Sales. Approximately 50% of this
Case 7:19-cv-07577-KMK Document 120 Filed 05/18/20 Page 2 of 2

employee’s time is spent traveling outside of New York for work. His job is not focused on New
York residents or New York businesses.

8. LegitScript does not own, use or possess an interest in any real property in the State
of New York, and has not ever owned, used or possessed an interest in any real property in the
State of New York.

9. LegitScript does not maintain a bank account in the State of New York, and has not
ever maintained a bank account in the State of New York.

10. | Among other things, LegitScript provides certification and monitoring services for
online pharmacies and addiction treatment providers.

11. As part of its certification and monitoring services, LegitScript certifies certain
pharmacies and mental health providers located in the State of New York and other states across
the country.

12. Other than certification of certain pharmacies and mental health providers that
happen to be located in the State of New York, LegitScript does not transact any business in the
State of New York and does not regularly solicit any business in the State of New York.

13.  LegitScript’s website is not directed to residents of New York and does not target
residents of New York.

14. _ LegitScript was not served with process in the above-referenced matter in the State
of New York, and has never consented to the exercise of personal jurisdiction in the State of New
York.

Dated: Portland, Oregon
March \2, 2020

Die O. Wa
JOHN HORTON ~

1195060/50568121v.1
